Tettsseil,
dissenting in part: I am not in accord with that part of the views of the majority of the Board respecting the matter of loss or gain resulting from the exchanges made according to the facts in *993this case. The most conspicuous fact disclosed by this record is that a reorganization of the cutlery company was brought about on December 15,1923, and a complete recapitalization of the company resulted. I am of the opinion that this reorganization and recapitalization was of such a character as is contemplated by section 202 (c) (2) of the Revenue Act of 1921 and that no gain or loss should be predicated upon these transactions.